
	

113 S2760 IS: Motor Vehicle and Highway Safety Enhancement Act of 2014
U.S. Senate
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2760
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2014
			Mrs. McCaskill introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To extend National Highway Traffic Safety Administration authorizations, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Motor Vehicle and Highway Safety Enhancement Act of 2014.
		2.Definition of SecretaryIn this Act, unless expressly provided otherwise, the term Secretary means the Secretary of Transportation.IHighway safety101.Authorization of appropriations(a)In generalThe following sums are authorized to be appropriated out of the Highway Trust Fund (other than the
			 Mass Transit Account):(1)Highway safety programsFor carrying out section 402 of title 23, United States Code—(A)$241,146,351 for fiscal year 2015;(B)$253,203,669 for fiscal year 2016;(C)$265,863,852 for fiscal year 2017;(D)$279,157,045 for fiscal year 2018;(E)$293,114,898 for fiscal year 2019; and(F)$307,770,643 for fiscal year 2020.(2)Highway safety research and developmentFor carrying out section 403 of title 23, United States Code—(A)$117,000,000 for fiscal year 2015;(B)$122,850,000 for fiscal year 2016;(C)$128,992,500 for fiscal year 2017;(D)$135,442,125 for fiscal year 2018;(E)$142,214,232 for fiscal year 2019; and(F)$149,353,294 for fiscal year 2020.(3)National priority safety programsFor carrying
out section 405 of title 23, United States Code—(A)$278,705,019 for fiscal year 2015;(B)$292,640,270 for fiscal year 2016;(C)$307,272,283 for fiscal year 2017;(D)$322,635,898 for fiscal year 2018;(E)$338,767,693 for fiscal year 2019; and(F)$355,706,078 for fiscal year 2020.(4)National driver registerFor the National Highway
Traffic Safety Administration to carry out chapter 303 of title
49, United States Code—(A)$5,000,000 for fiscal year 2015;(B)$5,250,000 for fiscal year 2016;(C)$5,512,500 for fiscal year 2017;(D)$5,788,125 for fiscal year 2018;(E)$6,077,532 for fiscal year 2019; and(F)$6,381,409 for fiscal year 2020.(5)High visibility enforcement programFor carrying
out section 2009 of SAFETEA–LU (23 U.S.C. 402 note)—(A)$29,000,000 for fiscal year 2015;(B)$30,450,000 for fiscal year 2016;(C)$31,972,500 for fiscal year 2017;(D)$33,571,125 for fiscal year 2018;(E)$35,249,682 for fiscal year 2019; and(F)$37,012,167 for fiscal year 2020.(6)Administrative expensesFor administrative and
related operating expenses of the National Highway Traffic
Safety Administration in carrying out chapter 4 of title 23,
United States Code, and this title—(A)$28,148,630 for fiscal year 2015;(B)$29,556,062 for fiscal year 2016;(C)$31,033,865 for fiscal year 2017;(D)$32,585,558 for fiscal year 2018;(E)$34,214,836 for fiscal year 2019; and(F)$35,925,587 for fiscal year 2020.(b)Prohibition on other usesExcept as otherwise provided in chapter 4 of title 23, United States Code, in this title,
and in the amendments made by this title, the amounts made
available from the Highway Trust Fund (other than the Mass
Transit Account) for a program under such chapter—(1)shall only be used to carry out such program; and(2)may not be used by States or local governments for
construction purposes.(c)Applicability of title 23Except as otherwise provided in chapter 4 of title 23, United States Code, and in this title,
			 amounts made available under subsection (a) for fiscal years 2015 through
			 2020 shall be available for obligation in the same manner as if such funds
			 were apportioned or allocated under chapter 1 of title 23, United States
			 Code.(d)Regulatory authorityGrants awarded under this title shall be in accordance with regulations issued by the Secretary.(e)State matching requirementIf a grant awarded under
this title requires a State to share in the cost, the aggregate
of all expenditures for highway safety activities made during any
fiscal year by the State and its political subdivisions (exclusive
of Federal funds) for carrying out the grant (other than planning
and administration) shall be available for the purpose of crediting
the State during such fiscal year for the non-Federal share of
the cost of any project under this subtitle (other than planning
or administration) without regard to whether such expenditures
were actually made in connection with such project.(f)Grant application and deadlineTo receive a grant
under this title, a State shall submit an application, and the
Secretary shall establish a single deadline for such applications
to enable the award of grants early in the next fiscal year.102.Highway safety programs(a)Uniform guidelinesSection 402(a)(2)(A) of title 23, United States Code, is amended—(1)by striking and at the end of clause (vi);(2)by redesignating clause (vii) as clause (ix); and(3)by inserting after clause (vi) the following:(vii)to reduce injuries and deaths to older drivers;(viii)to improve emergency medical services response to crash sites; and.(b)Administration of State programsSection 402(b)(1)(F) of title 23, United States Code, is amended—(1)by redesignating clauses (iii) through (v) as clauses (iv) through (vi), respectively; and(2)by inserting after clause (ii) the following:(iii)countermeasures designed to decrease deaths and injuries to pedestrians and bicyclists traveling in
			 the roadways;.(c)RestrictionSection 402(g) of title 23, United States Code, is amended to read as follows:(g)RestrictionNothing in this section may be construed to authorize the appropriation or expenditure of funds for
			 highway construction, maintenance, or design (other than design of safety
			 features of highways to be incorporated into guidelines)..103.Ignition interlock grant criteriaSection 405(d)(6) of title 23, United States Code, is amended by amending subparagraph (A) to read
			 as follows:(A)In generalThe Secretary shall make a separate grant under this subsection to each State that adopts and is
			 enforcing a law that requires any individual convicted of driving under
			 the influence of alcohol or of driving while intoxicated to receive a
			 restriction on driving privileges that limits the individual to operating
			 only motor vehicles
			 with an ignition interlock installed. The State may provide limited
			 exceptions
			 for circumstances when—(i)a State-certified ignition interlock provider is not available within 100 miles of the individual's
			 residence;(ii)the individual is required to operate an employer's motor vehicle in the course and scope of
			 employment and the business entity that owns the vehicle is not owned or
			 controlled by the individual; or(iii)the individual is certified by a medical doctor as being unable to provide a deep lung breath
			 sample for analysis by an ignition interlock device..104.Highway research and developmentSection 403 of title 23, United States Code, is amended by inserting at the end the following:(i)Federal shareThe Federal share of the cost of any project or activity carried out under this section may be up
			 to 100 percent if so specified in the project agreement..105.Miscellaneous
			 and technical amendments(a)Highway safety programsSection 402 of title 23, United States Code, is amended—(1)in subsection (b)(1)(C), by striking except as provided in paragraph (3)
					and inserting except as provided in paragraph (2);(2)in subsection (b)(1)(E)—(A)by striking in which a State and inserting for which a State; and(B)by striking subsection (f) and inserting subsection (k); and(3)in subsection (k)(4), by striking paragraph (2)(A) and inserting paragraph (3)(A).(b)Highway safety research and developmentSection 403(e) of title 23, United States Code, is amended by inserting of title 49 after chapter 301.(c)National priority safety programsSection 405 of title 23, United States Code, is amended—(1)in subsection (d)(5), by striking section 402(c) and inserting section 402;(2)by striking subsection (f)(2), and inserting the following:(2)Grant amountThe allocation of grant funds to a State under this subsection for a fiscal year shall be in
			 proportion to the State's apportionment under section 402 for fiscal year
			 2009, except that the amount of a grant awarded to a State for a fiscal
			 year may not exceed 25 percent of the
			 amount apportioned to the State under section 402 for fiscal year 2009.; and(3)in subsection (f)(4)(A)(iv), by striking developed under subsection (g).IIMotor vehicle safety201.Authorization of appropriationsSection 30104 of title 49, United States Code, is amended—
				(1)by striking $98,313,500; and
				(2)by striking to carry out this part in each fiscal year beginning in fiscal year 1999 and ending in fiscal year
			 2011. and inserting the following:
					to carry out this part—(1)$152,000,000 for fiscal year 2015;
						(2)$170,240,000 for fiscal year 2016;(3)$190,670,000 for fiscal year 2017;(4)$213,550,000 for fiscal year 2018;(5)$239,175,000 for fiscal year 2019; and
						(6)$268,000,000 for fiscal year 2020..202.Recall obligations under bankruptcySection 30120A of title 49, United States Code is amended by striking chapter 11 of title 11 and inserting chapter 7 or chapter 11 of title 11.203.Civil penalties(a)In generalSection 30165 of title 49, United States Code, is amended—(1)in subsection (a)(1)—(A)in the first sentence—(i)by striking A person that violates any and inserting A person that violates or causes to be violated any; and(ii)by striking $5,000 and inserting $25,000; and(B)by striking the third sentence; and(2)in subsection (a)(3)—(A)in the second sentence by striking $5,000 and inserting $25,000; and(B)by striking the third sentence.(b)ConstructionNothing in this section shall be construed as preventing the imposition of penalties under section
			 30165 of title 49, United States Code, prior to the issuance of a final
			 rule under section 31203(b) of the Moving Ahead for Progress in the
			 21st Century Act (49 U.S.C. 30165 note).
				204.Criminal penaltiesSection 30170 of title 49, United States Code, is amended to read as follows:30170.Criminal penalties(a)In generalA person who violates any of section 30112, 30115, 30117 through 30122,
			 30123(a), 30125(c), 30127, 30141 through 30147, or 30166, or a regulation
			 prescribed thereunder shall be subject to criminal penalties of—
							(1)if death of an
		  individual results, a fine under title 18, or imprisonment for any term of
		  years or for life, or both;
							(2)if serious bodily
		  injury to any individual results, a fine under title 18 or imprisonment for
		  not more than 15 years, or both; and
							(3)in any other
		  case, a fine under title 18, or imprisoned for not more than 5 years,
			 or both.
							(b)AgentsAny individual director, officer, or agent of a corporation who authorizes,
			 orders, or performs any of the acts or practices constituting in whole or
			 in part a violation of any of the sections described under subsection (a),
			 shall be subject to penalties under this
			 section without regard to any penalties to which that corporation may
			 be
			 subject under subsection (a).(c)Forfeiture of assetsIn addition to the penalties provided by subsection (a), the penalty for a criminal violation of
			 any of the sections described under subsection (a) may include a
			 forfeiture of assets associated with the violation.(d)DefinitionsIn this section:(1)Criminal violationThe term criminal violation means a violation of any of the sections described under subsection (a) for which the violator is
			 sentenced to pay a fine, be imprisoned, or both.(2)Serious bodily injuryThe term serious bodily injury has the meaning given the term in section 1365 of title 18..IIIRental car safety301.Short
			 titleThis title may be cited as
			 the Raechel and Jacqueline Houck Safe Rental Car Act of 2014.
			302.DefinitionsSection 30102(a) of title 49, United States
			 Code, is amended—
				(1)by redesignating
			 paragraphs (10) and (11) as paragraphs (12) and (13), respectively;
				(2)by redesignating
			 paragraphs (1) through (9) as paragraphs (2) through (10), respectively;
				(3)by inserting
			 before paragraph (2), as redesignated, the following:
					
						(1)covered
				rental vehicle means a motor vehicle that—
							(A)has a gross
				vehicle weight rating of 10,000 pounds or less;
							(B)is rented without
				a driver for an initial term of less than 4 months; and
							(C)is part of a
				motor vehicle fleet of 5 or more motor vehicles that are used for
			 rental
				purposes by a rental company.
							;
				and
				(4)by inserting
			 after paragraph (10), as redesignated, the following:
					
						(11)rental
				company means a person who—
							(A)is engaged in the
				business of renting covered rental vehicles; and
							(B)uses for rental
				purposes a motor vehicle fleet of 5 or more covered rental
				vehicles.
							.
				303.Remedies for
			 defects and noncomplianceSection 30120(i) of title 49, United States
			 Code, is amended—
				(1)in the subsection
			 heading, by adding , or
			 rental at the end;
				(2)in paragraph
			 (1)—
					(A)by striking
			 (1) If notification and inserting the following:
						
							(1)In
				generalIf
				notification
							;
					(B)by indenting
			 subparagraphs (A) and (B) four ems from the left margin;
					(C)by inserting
			 or the manufacturer has provided to a rental company notification about
			 a covered rental vehicle in the company’s possession at the time of
			 notification after time of notification;
					(D)by striking
			 the dealer may sell or lease, and inserting the dealer or
			 rental company may sell, lease, or rent; and
					(E)in subparagraph
			 (A), by striking sale or lease and inserting sale, lease,
			 or rental agreement;
					(3)by amending
			 paragraph (2) to read as follows:
					
						(2)Rule of
				constructionNothing in this subsection may be construed to
				prohibit a dealer or rental company from offering the vehicle or
			 equipment for
				sale, lease, or rent.
						;
				and
				(4)by adding at the
			 end the following:
					
						(3)Specific rules
				for rental companies
							(A)In
				generalExcept as otherwise provided under this paragraph, a
				rental company shall comply with the limitations on sale, lease, or
			 rental set
				forth in subparagraph (C) and paragraph (1) as soon as practicable,
			 but not
				later than 24 hours after the earliest receipt of the notice to
			 owner under
				subsection (b) or (c) of section 30118 (including the vehicle
			 identification
				number for the covered vehicle) by the rental company, whether by
			 electronic
				means or first class mail.
							(B)Special rule
				for large vehicle fleetsNotwithstanding subparagraph (A), if a
				rental company receives a notice to owner covering more than 5,000
			 motor
				vehicles in its fleet, the rental company shall comply with the
			 limitations on
				sale, lease, or rental set forth in subparagraph (C) and paragraph
			 (1) as soon
				as practicable, but not later than 48 hours after the earliest
			 receipt of the
				notice to owner under subsection (b) or (c) of section 30118
			 (including the
				vehicle identification number for the covered vehicle) by the
			 rental company,
				whether by electronic means or first class mail.
							(C)Special rule
				for when remedies not immediately availableIf a notification
				required under subsection (b) or (c) of section 30118 indicates
			 that the remedy
				for the defect or noncompliance is not immediately available and
			 specifies
				actions to temporarily alter the vehicle that eliminate the safety
			 risk posed
				by the defect or noncompliance, the rental company, after causing
			 the specified
				actions to be performed, may rent (but may not sell or lease) the
			 motor
				vehicle. Once the remedy for the rental vehicle becomes available
			 to the rental
				company, the rental company may not rent the vehicle until the
			 vehicle has been
				remedied, as provided in subsection (a).
							(D)Inapplicability
				to junk automobilesNotwithstanding paragraph (1), this
				subsection does not prohibit a rental company from selling a
			 covered rental
				vehicle if such vehicle—
								(i)meets the
				definition of a junk automobile under section 201 of the Anti-Car
			 Theft Act of
				1992 (49 U.S.C. 30501);
								(ii)is retitled as a
				junk automobile pursuant to applicable State law; and
								(iii)is reported to
				the National Motor Vehicle Information System, if required under
			 section 204 of
				such Act (49 U.S.C.
				30504).
								.
				304.Making safety
			 devices and elements inoperativeSection 30122(b) of title 49, United States
			 Code, is amended by inserting rental company, after
			 dealer, each place it appears.
			305.Inspections,
			 investigations, and recordsSection 30166 of title 49, United States
			 Code, is amended—
				(1)in subsection
			 (c)(2), by striking or dealer each place it appears and
			 inserting dealer, or rental company;
				(2)in subsection
			 (e), by striking or dealer each place it appears and
			 inserting dealer, or rental company; and
				(3)in subsection
			 (f), by striking or to owners and inserting , rental
			 companies, or other owners.
				306.Research
			 authorityThe Secretary of
			 Transportation may conduct a study of—
				(1)the effectiveness of the amendments made by
			 this title; and
				(2)other activities of rental companies (as
			 defined in section 30102(a)(11) of title 49, United States Code) related
			 to
			 their use and disposition of motor vehicles that are the subject of a
			 notification required under section 30118 of title 49, United States
			 Code.
				307.Study
				(a)Additional
			 requirementSubsection (b)(2)
			 of section 32206 of the Moving Ahead for Progress in the 21st Century Act
			 (Public Law 112–141; 126 Stat. 785) is amended—
					(1)in subparagraph (E), by striking
			 and at the end;
					(2)by redesignating subparagraph (F) as
			 subparagraph (G); and
					(3)by inserting
			 after subparagraph (E) the following:
						
							(F)evaluate the
				completion of safety recall remedies on rental trucks;
				and
							.
					(b)ReportSubsection
			 (c) of section 32206 of the Moving Ahead for Progress in
			 the 21st Century Act
			 (Public Law 112–141; 126 Stat. 785) is amended—
					(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and
			 indenting such subparagraphs, as so redesignated, an additional two ems
			 from
			 the left margin;
					(2)by striking
			 (c) Report.—Not later and inserting the
			 following:
						
							(c)Reports
								(1)Initial
				reportNot
				later
								;
					(3)in subparagraph (A), as redesignated,
			 by striking subsection (b) and inserting subparagraphs
			 (A) through (E) and (G) of subsection (b)(2); and
					(4)by adding at the
			 end the following:
						
							(2)Safety recall
				remedy reportNot later than 1 year after the date of the
				enactment of the Raechel and Jacqueline Houck Safe Rental Car Act of 2014, the Secretary shall submit a report to
				the congressional committees set forth in paragraph (1) that
			 contains—
								(A)the findings of
				the study conducted pursuant to subsection (b)(2)(F); and
								(B)any
				recommendations for legislation that the Secretary determines to be
				appropriate.
								.
					308.Public
			 commentsThe Secretary of
			 Transportation shall solicit comments regarding the implementation of this
			 title
			 from members of the public, including rental companies, consumer
			 organizations,
			 automobile manufacturers, and automobile dealers.
			309.Rule of constructionNothing in this title or the amendments made by this title shall—(1)be construed to create or increase any liability, including for loss of use, for a manufacturer as
			 a result of having manufactured or imported a motor vehicle subject to a
			 notification of defect or noncompliance under subsection (b) or (c) of
			 section 30118 of title 49, United States Code; or(2)supersede or otherwise affect the contractual obligations, if any, between such a manufacturer and
			 a rental company (as defined in section 30102(a) of title 49, United
			 States Code, as amended by section 302 of this title).310.RulemakingThe Secretary of Transportation may
			 promulgate rules, as appropriate, to implement this title and the
			 amendments
			 made
			 by this title.
			311.Effective
			 dateThe amendments made by
			 this title shall take effect on the date that is 180 days after the date
			 of
			 the
			 enactment of this title.
			
